Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and examined.  
Drawing
Figures 3-4, and 6 are objected to under 37 CFR 1.83(a).  The text of Figures 3-4, and 6 are pixelated and not legible.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  “the digital file” as recited should be “the digital audio file”.  Appropriate correction is required...  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Analysis for Independent Claims 1 and 20:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claim 1 is rejected under 35 USC §101 because the claimed invention is directed to a system claim which claims both structures (a plurality of input device and a processor) and non-structures (a centralized active schedule database, a centralized location database, a text-to-speech converter, a queue, and an audio and text streaming service) in a claim, which are not one of the statutory categories of invention (Step 1: No).  
Independent claim 20 is rejected under 35 USC §101 because the claimed invention is directed to a method, which is one of the statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim 20 recites a method for determining the location, times, schedules and routes; monitoring the centralized active schedule database; generating an announcement; queueing the announcements for delivery; and delivering the announcement to at least one location.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a person looking at data collected and forming a simple judgement.     Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of determining the location, times, schedules and routes; monitoring the centralized active schedule database; generating an announcement; queueing the announcements for delivery; and delivering the announcement to at least one location is recited at a high level of generality (i.e. as a general means of gathering announcement data for use in the delivering step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The delivering step is also recited at a high level of generality (i.e. as a general means of outputting result from the queueing step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The “hidden Markov model” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose traffic control environment.  The traffic control environment is recited at a high level of generality and is merely automates the discretizing step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and outputting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Shimizu et al. US 20150095037 (A1) teaches a technique implemented by a vehicular device for performing dialogs with the driver with real time text-speech conversion (abs).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Conclusion:
Dependent claims 2-19 are not patent eligible because the base claim 1 is not one of the statutory categories.  Overall, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 is rejected because claim 14 fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claims 14 is rejected because “a plurality of seconds late” as recited is unclear and indefinite what the claim limitation means.  Does it mean a duration of the time being late?  What is a plurality of seconds?  Does plurality of seconds means simply more than one second?  If so, what is the outer boundary of a plurality of seconds?
   Appropriate correction is needed.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the drawing objection, claim objections and rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of Shimizu et al. US 20150095037 (A1) teaches a technique implemented by a vehicular device for performing dialogs with the driver. This device has: a communication portion for communicating with a server; an output portion for outputting speech information to the driver; an input portion for inputting information based on speech uttered by the driver; and a controller for controlling the communication portion, the output portion, and the input portion. When trigger information for starting a dialog process in the vehicular device or in the server is generated, the controller receives information indicative of the type of a first dialog forming a starting point of the dialog process and information indicative of the type of a second dialog forming an ending point of the dialog process from the server and carries out the dialog process based on the received information. The second dialog is different in type from the first dialog.
In regarding to independent claims 1 and 20, Shimizu taken either individually or in combination with other prior art of record fails to teach or render obvious a method and apparatus determining a first allowable area in which traveling of a vehicle to be subjected to autonomous driving control is allowed, and in which traveling of the vehicle is not allowed when a person gets on the vehicle, based on driving environment information that affects safety of traveling of the vehicle; and determining a second allowable area in which traveling of the vehicle is allowed, and in which traveling of the vehicle is allowed even when the person gets on the vehicle, based on the driving environment information.
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667